Per Curiam.

The Opinion heretofore filed in this case is withdrawn and there is substituted in lieu thereof the following:
The constitutional issues raised and decided in the Opinion filed this day in the case of Colonial Life & Accident Insurance Company v. South Carolina Tax Commission, S. C., 103 S. E. (2d) 908, are absent in the instant case. This case, however, is controlled by the decision of the other issues in that case and for the reasons therein stated, the lower court in this case must be reversed.
Reversed.